DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9-11 and 13-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear fi the “a hole entry” of line 5 is the same as the “a hole entry of line 3, or if each spray hole has more than one hole entry. Regarding the term “a hole,” in lines 5-6, it is unclear if this “a hole is referring to the hole “a hole exit” of line 4, or a different hole altogether.
Regarding claim 14, it is unclear fi the “a hole entry” of line 6 is the same as the “a hole entry of line 4, or if each spray hole has more than one hole entry. Regarding the term “a hole,” in line 6, it is unclear if this “a hole is referring to the hole “a hole exit” of line 4, or a different hole altogether.
Regarding claim 15, it is unclear fi the “a hole entry” of line 6 is the same as the “a hole entry of line 4, or if each spray hole has more than one hole entry. Regarding the term “a hole,” in line 6, it is unclear if this “a hole is referring to the hole “a hole exit” of line 4, or a different hole altogether.
Regarding claim 20, it is unclear fi the “a hole entry” of line 5 is the same as the “a hole entry of line 3, or if each spray hole has more than one hole entry. Regarding the term “a hole,” in line 5, it is unclear if this “a hole is referring to the hole “a hole exit” of line 4, or a different hole altogether.
The remainder of the claims are rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrassi et al. (2011/0215177) in view of Carpenter et al. (10,054,094).
Regarding claims 1, 14, 15 and 20, Guerrassi et al. shows a fuel injector (1) for a compression ignited engine comprising an injector nozzle (7) with a nozzle body having an internal sack (19) and a plurality of spray holes (31, 17, 33) distributed around the sack and each spray hole having a hole entry in the sack  and a hole exit on the outside of the nozzle body (fig 4, 5), wherein at least one of said spray holes has an elliptical, noncircular cross-section along a length of the spray hole from a hole entry to a hole exit with both the hole entry and  the hole exit each having a cross-section that is elliptical in shape and noncircular  ([0020] and claim 8) with the cross section of the hole entry being larger than  the cross-section of the hole exit of the at least one spray hole (fig 3), wherein the cross-sections of the hole entry and the hole exit of the at least one spray hole are concentric as seen in a direction of a center axis of the at least one spray hole intersecting said cross-sections of the hole entry and hole exit (fig 3), 
 but fails to disclose that  wherein the major axis and minor axis of the hole exit cross-section ellipse of the at least one spray  hole are turned around said center axis of the spray hole with respect to the major-axis and minor-axis of the hole entry cross-section ellipse of the at least one  spray hole, 
However, Carpenter et al. teaches a fuel injection hole fig 7), that includes a hole entry of the spray hole (730) having a cross-section being elliptical  (fig 7) and larger than (fig 7) the cross-section of said hole exit of the spray hole, wherein the cross-sections of the hole entry and the hole exit of the spray hole are concentric as seen in the direction of a center axis of the spray hole intersecting said cross-sections (fig 7), wherein the hole exit of said plurality of spray holes has an elliptical cross-section (a circle is an ellipse, also col 8, line 42), and wherein the major axis and minor axis of the hole exit cross-section ellipse of the at least one spray  hole are turned around said center axis of the spray hole with respect to the major-axis and minor-axis of the hole entry cross-section ellipse of the at least one  spray hole, (fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to spiral that elliptical major axis of the outlet holes of Guerrassi et al. in order to change the flow velocity and reduce droplet size and improve the mixing of fuel with air as taught by Carpenter et al. (col 8, lines 62-65).
The examiner notes that the above combination is fully capable of performing the function; “wherein such configuration of the at least one spray hole imparts a secondary velocity vector in a stream of fuel passing there through to thereby create mixing of the fuel with air upon exit from the hole exit of the at least one spray hole, such that mixing of fuel with air occurs in said stream of fuel prior to or irrespective of any impingement of said stream of fuel with a stream of fuel from another spray hole of the plurality of spray holes”.
Regarding claim 3, the above combination fails to disclose wherein the minor-axis of the cross-section ellipse of the entry hole of the at least one spray hole is in the range of 0.05-0.5 mm or the range of 0.1-0.3 mm.  
However, Carpenter et al teaches that the minor-axis of the cross-section ellipse of the entry hole of each of said plurality of spray holes is in the range of 0.05-0.5 mm or the range of 0.1-0.3 mm (col 9, lines 10-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the minor-axis of the cross-section ellipse of the entry hole of each of the at least one spray hole is in the range of 0.05-0.5 mm or the range of 0.1-0.3 mm. in order to produce the desired droplet size.
Regarding claim 4, wherein the cross-section of a body of the at least one spray hole  decreases continuously from the hole entry to the hole exit (fig 3, Guerrassi).
Regarding claim 11, wherein the major-axis and the minor-axis of the hole entry cross-section of the at least one spray hole are flush with the major-axis and minor-axis, respectively, of the hole exit cross-section of the at least one spray hole (fig 3).  
Regarding claim 13,  wherein said axes of the hole exit cross-section of the at least one spray hole is  turned by - 90° to 90° or -30° to 30° or 30° to 90° with respect to said axes of the hole entry cross-section of the at least one spray hole (fig 7 Carpenter).
Regarding claims 14 and 15, the fuel injector of Schneider et al as modified above is used in a compression ignited engine on a motor vehicle.
Regarding claims 5, 9 and 10, Guerrassi et al as modified above fails to specifically disclose that the K factors according the claimed formula is between 2 and 15.
However, the examiner notes that the length of the fuel hole is a results effective variable. The longer the nozzle the more uniform the flow of fuel through the nozzle will be and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to choose a length of the nozzle hole to make the K values between 2 and 15, since it has been held that discovering an optimal range for a results effective variable involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 9 and 10, a K value between 2 and 15 is positive and > 0.5.  

Regarding claim 16, the elliptical cross sections of the respective hole entry and hole exit are defined by the claimed equation as the claimed equation is the standard equation for an ellipse.
Regarding claims 17 and 20,  wherein the minor-axis of the ellipse of the hole entry of the at least one spray hole is oriented so as to be substantially parallel to the circumference of the sack and the major-axis of the ellipse of the hole entry is oriented to be substantially perpendicular to the circumference of the sack. (Since no specific circumference of the sack is specified, the outer boundary of the sack is being considered  the circumference of the sack. The outer circumference or outer boundary of the sack extends in all directions around the sack, so a circumference direction can be chosen that is parallel to the minor axis and perpendicular to the major axis no matter what oernetation the entry ellipse is at, figure 5 of Guerrassi).
Regarding claim 18,  comprising at least two spray holes located adjacent to each other on the circumference of said sack (fig 4, 5 Guerrassi), wherein each of said at least two spray holes respectively has both a hole entry and a hole exit each having a cross-section that is elliptical in shape and noncircular (fig 3-5), with the cross-section of the hole entry being larger than the cross-section of the hole exit of the spray hole (fig 3), wherein the cross-sections of the hole entry and the hole exit are concentric as seen in a direction of a center axis of the spray hole intersecting said cross-sections of the hole entry and hole exit (fig 3), and wherein a major-axis and a minor-axis of the hole exit cross-section ellipse are turned around said center axis of the spray hole with respect to a major-axis and a minor-axis of the hole entry cross-section ellipse of the spray hole (carpenter).
The examiner notes that the above combination is fully capable of performing the function; “wherein such configuration of each of the at least spray holes imparts a secondary velocity vector in a stream of fuel passing through each of the at least two spray holes to thereby create mixing of the fuel with air upon exit from the hole exit of each of the at least two spray holes, such that mixing of fuel with air occurs in said stream of fuel from each of the at least two spray holes prior to or irrespective of any impingement of said streams of fuel with each other”.  
Regarding claim 19,  The examiner notes that the above combination is fully capable of performing the function; “wherein such configuration of the at least one spray hole imparts a secondary velocity vector in a stream of fuel passing there through to thereby create mixing of the fuel with air upon exit from the hole exit of the at least one spray hole, where the air is interspersed into the fuel and separates individual fuel droplets from each other due to displacement by the air”.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
The applicant argues the combination of Guerrassi as modified by Carpenter.
The examiner respectfully disagrees. Guerrassi clearly teaches an elliptical outlet hole in a fuel injector that is elliptical throughout its length in figure 7b. Carpenter clearly teaches turning or twisting the outlet cross section of a fuel injector hole with respect to the inlet cross section of a fuel injection hole in figure 7. Carpenter also clearly defines a reason ss to why one of ordinary skill in the art would turn or twist the  outlet cross section of a fuel injector hole with respect to the inlet cross section of a fuel injection hole which is to change the flow velocity and reduce droplet size and improve mixing of fuel with air (col 8, lines 62-65). The examiner is using the teaching suggestion and motivation rationale to support the 103 rejections and that is clearly laid out in the above rejections.
Regarding new claim 20 and dependent claim 17, the examiner notes that since no specific circumference of the sack is specified, the outer boundary of the sack is being considered  the circumference of the sack. The outer circumference or outer boundary of the sack extends in all directions around the sack, so a circumference direction can be chosen that is parallel to the minor axis and perpendicular to the major axis no matter what oernetation the entry ellipse is at, figure 5 of Guerrassi).
The above rejections are being maintained.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/5/2022